

Exhibit 10.32
PEABODY ENERGY CORPORATION
2019 EXECUTIVE SEVERANCE PLAN


1.
Purpose and Background. The purpose of the Plan is to assist certain Company
officers and executives in making a successful transition upon termination of
employment by the Company without Cause, or by the officer or executive for Good
Reason (as such terms are defined in the Plan). The Company previously adopted
the 2015 Amended and Restated Executive Severance Plan, which was a prior
version of the Plan. Effective as of January 1, 2019, the 2015 Amended and
Restated Executive Severance Plan will no longer be in effect and is superseded
and completely replaced by this 2019 Executive Severance Plan.

2.
Definitions. For purposes of this Plan, the following words and phrases have the
meanings specified below:

2.1
“Administrator” has the meaning set forth in Section 3.

2.2
“Base Salary” means the annual base salary rate of a Participant as of the last
day of his or her employment with the Company.

2.3
“Board” means the Board of Directors of the Company.

2.4
“Bonus” means the actual annual cash incentive awards paid to a Participant for
a particular performance year.

2.5
“Cause” has the meaning set forth in Section 4.1.

2.6
“Change in Control” means the occurrence of any one or more of the following:
(a) any corporation, person or other entity (other than the Company, a
majority-owned subsidiary of the Company or any of its subsidiaries, or an
employee benefit plan (or related trust) sponsored or maintained by the Company
or any of its Subsidiaries), including a “group” as defined in Section 13(d)(3)
of the Securities Exchange Act of 1934, as amended, becomes the beneficial owner
of stock representing more than fifty percent (50%) of the combined voting power
of the Company’s then outstanding securities; (b) there is consummated (i) a
merger, consolidation, plan of arrangement, reorganization or similar
transaction or series of transactions in which the Company is involved, other
than such a transaction or series of transactions which would result in the
shareholders of the Company immediately prior thereto continuing to own (either
by remaining outstanding or by being converted into voting securities of the
surviving entity) more than fifty percent (50%) of the combined voting power of
the securities of the Company or such surviving entity (or the parent, if any)
outstanding immediately after such transaction(s) in substantially the same
proportions as their ownership immediately prior to such transaction(s); (ii) a
sale or other disposition of all or substantially all of the Company’s assets;
or (iii) approval by the Company’s



1

--------------------------------------------------------------------------------




shareholders of a plan of liquidation of the Company; or (c) within any period
of 24 consecutive months, persons who were members of the Board immediately
prior to such 24-month period, together with persons who were first elected as
directors during such 24-month period by or upon the recommendation of persons
who were members of the Board immediately prior to such 24-month period and who
constituted a majority of the Board at the time of such election (but excluding,
for this purpose, any such individual whose initial assumption of office occurs
as a result of an actual or threatened election contest with respect to the
election or removal of directors or other actual or threatened solicitation of
proxies or consents by or on behalf of a person other than the Board), cease to
constitute a majority of the Board.
2.7
“COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended, and any successor thereto.

2.8
“Code” means the U.S. Internal Revenue Code of 1986, as amended, and any
successor thereto. References to a particular section of the Code include
references to regulations and rulings thereunder and to successor provisions.

2.9
“Committee” means the Compensation Committee of the Board.

2.10
“Company” means Peabody Energy Corporation, and any successor.

2.11
“Continuation Benefits” has the meaning set forth in Section 7.2.

2.12
“Disability” means a mental or physical illness that entitles a Participant to
receive benefits under the long-term disability plan of the Company or any of
its subsidiaries, or if the Participant is not covered by such a plan or the
Participant is not an employee of the Company or any of its subsidiaries, a
mental or physical illness that renders the Participant totally and permanently
incapable of performing the Participant’s duties for the Company or any of its
subsidiaries. Notwithstanding the foregoing, a Disability shall not qualify
under this Plan if it is the result of (a) a willfully self-inflicted injury or
willfully self-induced sickness, or (b) an injury or disease contracted,
suffered, or incurred while participating in a felony criminal offense.

2.13
“Eligible Executive” has the meaning set forth in Section 4.

2.14
“Good Reason” has the meaning set forth in Section 4.2.

2.15
“Long-Term Incentive Awards” means equity-based compensation awards under the
Company’s equity incentive plan(s).

2.16
“Participant” has the meaning set forth in Section 4.

2.17
“Participation Agreement” means a Participation Agreement substantially in the
form attached hereto as Exhibit A.



2

--------------------------------------------------------------------------------




2.18
“Plan” means this Peabody Energy Corporation 2019 Executive Severance Plan, as
described in this document and as amended or amended and restated from time to
time.

2.19
“Pro Rata Bonus” has the meaning set forth in Section 7.1.

2.20
“Qualifying Termination” has the meaning set forth in Section 4.

2.21
“Reference Bonus” means the average of the Bonus (including any deferred Bonus)
paid to the Participant for the three (3) calendar years preceding the year of
the Participant’s termination of employment; or, if the Participant has not been
employed long enough to have been paid a Bonus for such three (3) calendar
years, the average of the Bonus (including any deferred Bonus) paid to the
Participant for the number of full calendar years the Participant was employed
by the Company; or, if the Participant has been employed less than one full
calendar year (or has not yet been paid a Bonus for a full calendar year), the
target Bonus opportunity (including any deferred target Bonus opportunity) for
the Participant on an annualized basis.

2.22
“Release” has the meaning set forth in Section 8.

2.23
“Severance Payment” has the meaning set forth in Section 7.1.

2.24
“Severance Period” means, with respect to each Participant, a number of full
and/or partial years beginning on the date the Participant’s employment is
terminated, which number shall be equal to the number by which under the terms
of this Plan the Participant’s Base Salary is multiplied for purposes of
calculating the Participant’s Severance Payment pursuant to Section 7.1.

3.
Administration. The Plan shall be administered by the Committee, except that (a)
for purposes of the participation of the Company’s Chief Executive Officer
(“CEO”) in the Plan, the Plan shall be administered by the Committee and the
other independent members of the Board established as a special committee of the
Board for this purpose and (b) for purposes of Section 14, the Plan may be
administered by the Committee or a person or persons appointed from time to time
by the Committee, as determined by the Committee, which appointment may be
revoked at any time by the Committee (as applicable, the “Administrator”).
Subject to the provisions of the Plan, the Administrator shall have exclusive
authority to interpret and administer the Plan, to establish appropriate rules
relating to the Plan, to delegate some or all of its authority under the Plan to
the extent permitted by law, and to take all such steps and make all such
determinations in connection with the Plan and the benefits granted pursuant to
the Plan as it may deem necessary or advisable. Any reasonable decision of the
Administrator in the interpretation and administration of the Plan, as described
herein, shall lie within its sole and absolute discretion and shall be final,
conclusive and binding on all parties concerned.



3

--------------------------------------------------------------------------------




4.
Eligibility; Certain Conditions to Payment. Eligibility under the Plan is
limited to certain executives and officers of the Company who are employed in
full-time positions in the Company’s businesses located in the U.S. (“Eligible
Executives”). The Administrator in its sole discretion will, from time to time,
select those Eligible Executives who will participate from time to time in the
Plan (“Participants”) and will notify the Participants of such participation.
Subject to the provisions of this Plan, Participants shall receive the Severance
Payment and Continuation Benefits described in this Plan if the Participant’s
employment with the Company is terminated (a) by the Company for a reason other
than Cause, Disability or death, or (b) by the Participant for Good Reason (any
such termination, a “Qualifying Termination”). The provisions of this Plan shall
not apply to any officer or executive who is covered by a written employment,
change in control or severance agreement. In addition, a Participant who is,
immediately prior to the effective date of this Plan, participating in the 2015
Amended and Restated Executive Severance Plan as a “Participant” under such plan
will be considered a “Grandfathered Participant” for certain purposes under this
Plan as described herein.

4.1
Cause. For purposes of this Plan, the term “Cause” means:

(a)
any willful fraud, dishonesty or misconduct of the Participant that can
reasonably be expected to have a detrimental effect on (i) the reputation or
business of the Company or any of its subsidiaries or affiliates or (ii) the
Participant’s reputation or performance of his or her duties to the Company or
any of its subsidiaries or affiliates;

(b)
willful refusal or failure of the Participant to comply with the Company’s Code
of Business Conduct and Ethics, the Company’s Anti-Corruption and Bribery policy
or any other material corporate policy of the Company;

(c)
the Participant’s willful or repeated failure to meet documented performance
objectives or to perform his or her duties or to follow reasonable and lawful
directives of his or her manager;

(d)
the Participant’s conviction of, or plea of guilty or nolo contendere to (i) any
felony; or (ii) any other criminal charge that may reasonably be expected to
have a material detrimental effect on the reputation or business of the Company
or any of its subsidiaries or affiliates; or

(e)
the Participant’s willful failure to cooperate with a bona fide internal
investigation or an investigation by regulatory or law enforcement authorities,
whether or not related to the Participant’s employment with the Company, after
being instructed to cooperate by the Chairman and/or CEO or by the Board, or the
willful destruction of or willful failure to preserve documents or other
material known to be relevant to any such investigation;



4

--------------------------------------------------------------------------------




provided that with respect to clause (b) or (c) above, the Participant shall
have fifteen (15) business days following written notice of the conduct which is
the basis for the potential termination for Cause within which to cure such
conduct, to the extent it can be cured, to prevent termination for Cause by the
Company. If the Participant reasonably cures the conduct that is the basis for
the potential termination for Cause within such period, the Company’s notice of
termination shall be deemed withdrawn.
4.2
Good Reason. For purposes of this Plan, the term “Good Reason” means the
occurrence, without the Participant’s consent, of any one or more of the
following events:

(a)
a material reduction (other than a reduction that generally affects all
similarly-situated executives that does not exceed ten percent (10%) in one year
or twenty percent (20%) in the aggregate over three (3) consecutive years) by
the Company in the Participant’s Base Salary from that in effect immediately
prior to the reduction (in which event the Severance Payment shall be calculated
based on the Participant’s Base Salary in effect immediately prior to any such
reduction);

(b)
a material reduction, other than a reduction that generally affects all
similarly-situated executives, by the Company in the Participant’s target or
maximum Bonus opportunity or in the Participant’s target or maximum annual Long
Term Incentive Awards opportunity from those in effect immediately prior to any
such reduction (in which event any portion of the Severance Payment that relates
to Bonus shall be calculated based on the Bonus in effect immediately prior to
any such reduction);

(c)
relocation, other than through mutual agreement in writing between the Company
and Participant or a secondment or temporary relocation for a reasonably finite
period of time, of the Participant’s primary office by more than 50 miles from
the location of the Participant’s primary office as of the date the Participant
becomes a Participant in the Plan;

(d)
any material diminution or material adverse change in the Participant’s duties
or responsibilities as they exist as of the date the Participant becomes a
Participant in the Plan; or

(e)
any modification or amendment of this Plan within two (2) years following a
Change in Control that decreases the Severance Payment payable to any
Participant or that makes any provision materially less favorable for any
Participant;

provided, that to terminate employment for Good Reason, (i) the Participant must
provide written notice to the Company within ninety (90) days following the
occurrence of the event(s) or condition(s) that the Participant believes
constitutes


5

--------------------------------------------------------------------------------




Good Reason and such notice shall describe the conduct the Participant believes
to constitute Good Reason, (ii) the Company must respond in writing to the
Participant within thirty (30) days after receiving such notice as to whether
(A) the Company expects to attempt to cure such events or conditions and (B) the
Company agrees that the events or conditions constitute Good Reason, (iii) the
Company shall have the opportunity to cure such events or conditions within
thirty (30) days after receiving such notice under clause (i), and (iv) if the
Company does not cure the events or conditions that are the basis for the
potential termination for Good Reason within such thirty (30) day period, the
Participant must actually terminate employment within fifteen (15) days
following the expiration of such thirty (30) day cure period. If the Company
cures the events or conditions that are the basis for the potential termination
for Good Reason within such thirty (30) day period, the Participant’s notice of
termination shall be deemed withdrawn. If the Participant does not give notice
to the Company as described in this Section 4.2 within ninety (90) days after an
event or condition giving rise to Good Reason, the Participant’s right to claim
Good Reason termination on the basis of such event shall be deemed waived.
5.
Equity Awards. This Plan does not alter or amend any vesting or other terms and
conditions of the any Long-Term Incentive Awards, which shall be governed by the
terms and conditions set forth in the equity incentive plan(s) and separate
written grant agreements.

6.
Notice. The Company or any Participant may terminate the Participant’s
employment at any time for any reason by delivery of notice to the other party
at least the number of days in advance of the date of termination as set forth
below in the table in Section 7.1; provided, that if the Company terminates the
Participant’s employment for Cause under Section 4.1, no advance written notice
is required; and provided, further, that no communication, statement or
announcement shall be considered to constitute notice of termination of the
Participant’s employment unless it is in writing and specifically recites that
it is a notice of termination for purposes of this Plan.



6

--------------------------------------------------------------------------------




7.
Severance Payment and Continuation Benefits.

7.1
Severance Payment. Subject to the provisions of this Plan, if the Participant
experiences a Qualifying Termination, the Company, as severance, shall pay to
the Participant an amount (the “Severance Payment”) as determined by the
following table.

Participant
Severance Payment
Notice Period
#1. CEO (only in the event of a Qualifying Termination that occurs within two
(2) years following a Change in Control)
1. Two and one-half (2 ½) times the Participant’s Base Salary.
2. Two and one-half (2 ½) times the Reference Bonus.
3. An amount equal to the product of (A) the Bonus actually earned by the
Participant (if any) for the year in which the Qualifying Termination occurs,
multiplied by (B) a fraction (in no case greater than 1) the numerator of which
is the number of days from (and including) the first day of the applicable
performance period for such Bonus through (and including) the date of such
Qualifying Termination and the denominator of which is the total number of days
in the applicable performance period for such Bonus (such amount, the “Pro Rata
Bonus”).
4. Two and one-half (2 ½) times six percent (6%) of the Participant’s Base
Salary.
90 days
#2. CEO (except as provided in #1 above)
1. Two (2) times the Participant’s Base Salary.
2. Two (2) times the Reference Bonus.
3. An amount equal to the Pro Rata Bonus.
4. Two (2) times six percent (6%) of the Participant’s Base Salary.
90 days
#3. Executive Leadership Team (only (A) in the event of a Qualifying Termination
that occurs within two (2) years following a Change in Control), and (B) if such
Participants are Grandfathered Participants)
1. Two (2) times the Participant’s Base Salary.
2. Two (2) times the Reference Bonus.
3. An amount equal to the Pro Rata Bonus.
4. Two (2) times six percent (6%) of the Participant’s Base Salary.
90 days



7

--------------------------------------------------------------------------------




#4. Executive Leadership Team (only (A) in the event of a Qualifying Termination
that occurs within two (2) years following a Change in Control), and (B) if such
Participants are not Grandfathered Participants)
1. Two (2) times the Participant’s Base Salary.
2. Two (2) times the Reference Bonus.
3. An amount equal to the Pro Rata Bonus.
90 days
#5. Executive Leadership Team (except as provided in #3 or #4 above, and if such
Participants are Grandfathered Participants)
1. Two (2) times the Participant’s Base Salary.
2. Two (2) times the Reference Bonus.
3. An amount equal to the Pro Rata Bonus.
4. Two (2) times six percent (6%) of the Participant’s Base Salary.
90 days
#6. Executive Leadership Team (except as provided in #3 or #4 above, and if such
Participants are not Grandfathered Participants)
1. One and one-half (1 ½) times the Participant’s Base Salary.
2. One and one-half (1 ½) times the Reference Bonus.
3. An amount equal to the Pro Rata Bonus.
90 days
#7. Group Executives and any other Participants not otherwise specified above
(only (A) in the event of a Qualifying Termination that occurs within two (2)
years following a Change in Control), and (B) if such Participants
are Grandfathered Participants)
1. One and one-half (1 ½) times the Participant’s Base Salary
2. One and one-half (1 ½) times the Reference Bonus
3. An amount equal to the Pro Rata Bonus.
4. One and one-half (1 ½) times six percent (6%) of the Participant’s Base
Salary.
60 days



8

--------------------------------------------------------------------------------




#8. Group Executives and any other Participants not otherwise specified above
(only (A) in the event of a Qualifying Termination that occurs within two (2)
years following a Change in Control), and (B) if such Participants are
not Grandfathered Participants)
1. One and one-half (1 ½) times the Participant’s Base Salary
2. One and one-half (1 ½) times the Reference Bonus
3. An amount equal to the Pro Rata Bonus.
60 days
#9. Group Executives and any other Participants not otherwise specified above
(except as provided in #7 or #8 above, and if such Participants
are Grandfathered Participants)
1. One and one-half (1 ½) times the Participant’s Base Salary
2. One and one-half (1 ½) times the Reference Bonus
3. An amount equal to the Pro Rata Bonus.
4. One and one-half (1 ½) times six percent (6%) of the Participant’s Base
Salary.
60 days
#10. Group Executives and any other Participants not otherwise specified above
(except as provided in #7 or #8 above, and if such Participants are
not Grandfathered Participants)
1. One times the Participant’s Base Salary
2. One times the Reference Bonus
3. An amount equal to the Pro Rata Bonus.
60 days



9

--------------------------------------------------------------------------------




Subject to Sections 8 and 9, the Company shall pay such Severance Payment (other
than the Pro Rata Bonus) in substantially equal monthly payments over the
Severance Period; provided, that such payments shall begin on the sixty-fifth
(65th) day following the Participant’s termination of employment and the first
payment will include any monthly installment that would have been paid during
the sixty-five (65) day period following the Participant’s termination of
employment if the payments had begun on the first day of the Severance Period.
The Company shall pay the Pro Rata Bonus, if any, at the same time as Bonuses
are paid to other recipients for the year in which the Qualifying Termination
occurs, but in no event later than March 15 of the year following the year in
which the Qualifying Termination occurs.
 
(a)
As a condition of receiving the Severance Payment, the Participant shall remain
employed in good standing until the earlier of (a) the termination date
specified in the notice of termination provided for in Section 6, or (b) for so
long as his or her services are required by the Company. With the mutual
agreement of the Participant and the Company, the Participant may remain
employed beyond the period described in the preceding sentence.

(b)
If Cause (other than pursuant to Section 4.1(c) hereof) is determined to have
existed during the Participant’s employment, and such determination is made
within two (2) years following his or her termination of employment, or as
otherwise required by law, the Company reserves the right, subject to Section
409A of the Code, to recoup any Severance Payment paid to the Participant.

7.2
Continuation Benefits. Subject to the provisions of this Plan, the Participant
shall be entitled to continuation of group health coverage (including medical,
dental, and vision benefits, to the extent permitted under the applicable plan),
and the health care flexible spending account (to the extent required to comply
with COBRA continuation coverage requirements) (collectively, the “Continuation
Benefits”) in accordance with the applicable plan terms and applicable law, and
to the extent that such programs and plans are maintained by the Company, for
the shorter of (x) the Severance Period or (y) eighteen (18) months following
the date of the Participant’s termination of employment (the “Benefit
Continuation Period”); provided, however, that the Participant pays the full
cost of his or her coverage under such plans, except that the Participant shall
pay only the required contributions for any health care continuation coverage
required to be provided to or on behalf of the Participant under COBRA, on the
same basis as any other plan participant electing similar COBRA continuation
coverage under the Company health plan; and provided, further, that any such
coverage shall terminate to the extent that the Participant obtains comparable
benefits from any other employer during the Benefit Continuation Period. The
Participant shall be reimbursed by the Company for the cost of the Continuation
Benefits (except that the



10

--------------------------------------------------------------------------------




reimbursement for his or her required contributions for COBRA health care
continuation coverage shall be reduced by an amount equal to the cost paid by an
active employee for similar coverage under the Company health plan), and any
such reimbursement shall be treated as taxable and reduced by applicable tax
withholding.
8.
Release; Participation Agreement.

8.1
Release. A Participant shall only be entitled to receive the Severance Payment
if, within sixty-five (65) days after the Participant’s termination of
employment, he or she shall have executed and delivered (and, if applicable, not
revoked) a release of claims against the Company (and its officers, directors,
employees, affiliates, stockholders, etc.) in a form reasonably satisfactory to
the Company in the Company’s sole discretion (the “Release”), and any applicable
revocation period for the Release has expired within such sixty-five (65) day
period without the Participant revoking the Release. The form of Release shall
be delivered to the Participant by the Company at the time of, or within five
(5) days after, the termination of the Participant’s employment. Should the
Participant revoke all or any portion of the Release within any legally
applicable revocation period, then the Participant will be treated hereunder as
if he or she did not execute the Release and the Participant will not be
entitled to any of the payments or benefits provided under Section 7.

8.2
Participation Agreement. No Eligible Executive shall be designated as a
Participant, and no Participant shall be entitled to receive the Severance
Payment, unless he or she shall have executed and delivered the Participation
Agreement while employed with the Company, and such shall be in full force and
effect. The Participation Agreement shall terminate without further action of
the Company or a Participant if, prior to the termination of the Participant’s
employment with the Company, the Participant ceases to be designated as a
Participant.

8.3
Breach of Participation Agreement. If a Participant materially breaches any
provision of the Participation Agreement or the Release, the Administrator may
determine that he or she (i) will forfeit any unpaid portion of the Severance
Payment or right to reimbursements under Section 7.2 hereof and (ii) will repay
to the Company any portion of the Severance Payment or any reimbursements
received pursuant to Section 7.2 hereof previously paid to him or her.

9.
Section 409A.

9.1
Notwithstanding anything to the contrary contained in this Plan, the payments
and benefits provided under this Plan are intended to comply with, or be exempt
from, Section 409A of the Code and the applicable guidance and regulations
thereunder (collectively, “Section 409A”), and the provisions of this Plan shall
be interpreted such that the payments and benefits provided under the Plan are
either exempt from, or are in compliance with, Section 409A. Notwithstanding the
foregoing,



11

--------------------------------------------------------------------------------




neither the Company nor the Administrator has any obligation to take any action
to prevent the assessment of any additional income tax, interest or penalties
under Section 409A on any person and none of the Company, it subsidiaries or any
of their employees, agents or representatives, including the Administrator,
shall have any liability to any Participant with respect thereto.
It is also intended that the terms “termination” and “termination of employment”
and like terms as used herein shall constitute a “separation from service”
within the meaning of Section 409A. The Administrator may modify the payments
and benefits under this Plan at any time solely as necessary to avoid adverse
tax consequences under Section 409A; provided, however, that this Section 9
shall not create any obligation on the part of the Administrator to make such
modifications or take any other action.
9.2
Anything in the Plan to the contrary notwithstanding, each payment of the
Severance Payment made to a Participant shall be treated as a separate and
distinct payment from all other such payments for purposes of Section 409A.

9.3
Anything in the Plan to the contrary notwithstanding, if a Participant is a
“specified employee” (within the meaning of Treasury Regulation Section
1.409A-1(i)) on the date of the Participant’s termination of employment, then
any payment or benefit which would be considered “nonqualified deferred
compensation” within the meaning of Section 409A that the Participant is
entitled to receive upon the Participant’s “separation from service” within the
meaning of Section 409A and which otherwise would be payable during the
six-month period immediately following the Participant’s termination of
employment will instead be paid, or commence to be paid, without interest, on
the first regularly scheduled payroll date to occur on or after the seventh
month following the Participant’s termination of employment (or, if earlier, the
date of the Participant’s death).

9.4
With regard to any provision herein that provides for reimbursement of costs and
expenses or in-kind benefits, except as permitted by Section 409A: (i) the right
to reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit; (ii) the amount of expenses eligible for
reimbursement, or in- kind benefits, provided during any taxable year shall not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year; and (iii) such payments shall be made on or
before the last day of the Participant’s taxable year following the taxable year
in which the expense occurred, or such earlier date as required hereunder.

10.
Withholding. The Company shall be entitled to withhold from payments to or on
behalf of the Participant any amount of tax or other withholding required by
law.

11.
Governing Law. This Plan shall be construed, interpreted and governed in
accordance with the laws of the State of Delaware, without reference to rules
relating to conflicts of law, except to the extent preempted by the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”).



12

--------------------------------------------------------------------------------




12.
Effect on Other Plans. This Plan supersedes in all respects any prior severance
or termination benefit plan or policy of the Company that applies to
Participants. Notwithstanding the foregoing, the Company and the Board reserve
the right to adhere to other policies and practices that may be in effect for
other groups of employees.

13.
Amendment and Modification of Plan. This Plan may be modified, amended or
terminated at any time by the Board without notice to Participants.
Notwithstanding the foregoing, (a) for a period of two (2) years following a
Change in Control, the Plan may not be discontinued, terminated or amended in
such a manner that decreases the Severance Payment payable to any Participant or
that makes any provision less favorable for any Participant without the consent
of the Participant, and (b) subject to Section 9 or as may otherwise be required
to comply with Section 409A of the Code or Section 10D of the Securities
Exchange Act of 1934, as amended, the Plan may not be modified, amended or
terminated in a manner adverse to Participants as of the date of the
modification, amendment or termination without six (6) months' advance written
notice of such modification, amendment or termination (including modifying the
eligibility of the Eligible Executives who are already Participants to
participate in the Plan).

14.
Claims, Inquiries and Appeals.

14.1
Applications for Benefits and Inquiries. Any application for benefits, inquiries
about the Plan or inquiries about present or future rights under the Plan must
be submitted to the Administrator in writing by an applicant (or his or her
authorized representative), to as follows:

Chief Human Resources Officer
c/o Peabody Energy Corporation
701 Market Street
St. Louis, Missouri 63101
14.2
Denial of Claims. In the event that any application for benefits is denied in
whole or in part, the Administrator must notify the applicant, in writing, of
the denial of the application, and of the applicant’s right to review the
denial. The written notice of denial will be set forth in a manner designed to
be understood by the applicant, and will include specific reasons for the
denial, specific references to the Plan provisions upon which the denial is
based, a description of any information or material that the Administrator needs
to complete the review and an explanation of why such information or material is
necessary, and an explanation of this Plan’s review procedure and the time
limits applicable to such procedure, including a statement of the applicant’s
right to bring a civil action under Section 502(a) of ERISA following a denial
on review of the claim, as described in Section 14.6 below.

This written notice will be given to the applicant within 90 days after the
Administrator receives the application, unless special circumstances require an
extension of time, in which case the Administrator has up to an additional 90
days


13

--------------------------------------------------------------------------------




for processing the application. If an extension of time for processing is
required, written notice of the extension will be furnished to the applicant
before the end of the initial 90-day period.
This notice of extension will describe the special circumstances necessitating
the additional time and the date by which the Administrator is to render its
decision on the application. If written notice of denial of the application for
benefits is not furnished within the specified time, the application shall be
deemed to be denied. The applicant will then be permitted to appeal the denial
in accordance with the review procedure described below.
14.3
Request for a Review. Any person (or that person’s authorized representative)
for whom an application for benefits is denied (or deemed denied), in whole or
in part, may appeal the denial by submitting a request for a review to the
Administrator within 60 days after the application is denied (or deemed denied).
The Administrator will give the applicant (or his or her representative) a
reasonable opportunity to review pertinent documents in preparing a request for
a review and submit written comments, documents, records and other information
relating to the claim. A request for a review will be in writing and will be
addressed to:

Chief Human Resources Officer
c/o Peabody Energy Corporation
701 Market Street
St. Louis, Missouri 63101
A request for review must set forth all of the grounds on which it is based, all
facts in support of the request and any other matters that the applicant feels
are pertinent. The Administrator may require the applicant to submit additional
facts, documents or other material as it may find necessary or appropriate in
making its review.
14.4
Decision on Review. The Administrator will act on each request for review within
60 days after receipt of the request, unless special circumstances require an
extension of time (not to exceed an additional 60 days), for processing the
request for a review. If an extension for review is required, written notice of
the extension will be furnished to the applicant within the initial 60-day
period. This notice of extension will describe the special circumstances
necessitating the additional time and the date by which the Administrator is to
render its decision on the review. The Administrator will give prompt, written
notice of its decision to the applicant. In the event that the Administrator
confirms the denial of the application for benefits in whole or in part, the
notice will outline, in a manner calculated to be understood by the applicant,
the specific reasons for the denial, the specific Plan provisions upon which the
decision is based, a statement that the applicant is entitled to receive, upon
request and free of charge, reasonable access to, and copies of, all documents,
records and other information relevant to the



14

--------------------------------------------------------------------------------




claim, and a statement of the applicant’s right to bring a civil action under
Section 502(a) of ERISA. If written notice of the Administrator’s decision is
not given to the applicant within the time prescribed in this Section 14.4, the
application will be deemed denied on review.
14.5
Rules and Procedures. The Administrator will establish rules and procedures,
consistent with the Plan and with ERISA, as necessary and appropriate in
carrying out its responsibilities in reviewing benefit claims. The Administrator
may require an applicant who wishes to submit additional information in
connection with an appeal from the denial (or deemed denial) of benefits to do
so at the applicant’s own expense.

14.6
Exhaustion of Remedies. No legal action for benefits under the Plan may be
brought until the claimant (a) has submitted a written application for benefits
in accordance with the procedures described by Section 14.1, (b) has been
notified by the Administrator that the application is denied (or the application
is deemed denied due to the Administrator’s failure to act on it within the
established time period), (c) has filed a written request for a review of the
application in accordance with the appeal procedure described in Section 14.3
and (d) has been notified in writing that the Administrator has denied the
appeal (or the appeal is deemed to be denied due to the Administrator’s failure
to take any action on the claim within the time prescribed by Section 14.4).

15.
No Employment Rights. Neither this Plan nor the benefits hereunder shall be a
term of the employment of any employee, and the Company shall not be obligated
in any way to continue the Plan. The terms of this Plan shall not give any
employee the right to be retained in the employment of the Company.

16.
Effective Date. This Plan shall become effective as of January 1, 2019, after
adoption by the Board.





15

--------------------------------------------------------------------------------





EXHIBIT A
PARTICIPATION AGREEMENT


This Participation Agreement (the “Agreement”) dated [        ], is by and
between Peabody Energy Corporation, a Delaware corporation (the “Company”), and
[            ] (“Executive”).
WHEREAS, Executive has accepted employment in a senior position with the Company
and is a participant in the Company 2019 Executive Severance Plan, as may be
amended or amended and restated from time to time (the “Severance Plan”); and
WHEREAS, the Company deems it essential to the protection of its confidential
information and competitive standing in its market to have its senior leadership
have reasonable restrictive covenants in place; and
WHEREAS, Executive agrees and acknowledges that the Company has a legitimate
interest to protect its confidential information and competitive standing.
NOW THEREFORE, in consideration for the provisions stated below, and intending
to be legally bonded thereby, the parties agree as follows.
1.    Executive has been informed and is aware that the execution of this
Agreement is a necessary term and condition of Executive's employment, continued
employment or receipt of severance payment.
2.    The term “Confidential Information” as used in this Agreement shall be
broadly interpreted to include, without limitation, materials and information
(whether in written, electronic or other form and whether or not identified as
confidential at the time of disclosure) concerning technical matters, business
matters, business plans, operations, opportunities, plans, processes,
procedures, standards, strategies, policies, programs, software, schematics,
models, systems, results, studies, analyses, compilations, forecasts, data,
figures, projections, estimates, components, records, methods, criteria,
designs, quality control, research, samples, work-in-progress, prototypes, data,
materials, clients and prospective clients, customer lists, contracts, projects,
suppliers, referral sources, sales, marketing, bidding, purchasing, personnel,
financial condition, assets, inventory, accounts payable, accounts receivable,
tax matters, books of account, financing, collections, intellectual property,
trade secrets and all other know-how and information of the Company or any
subsidiary of the Company which has not been published or disclosed to the
general public. While employed by the Company and at all times thereafter,
Executive will keep Confidential Information, including trade secrets,
confidential and shall not, directly or indirectly, use for himself or herself
or use for, or disclose to, any party other than the Company, or any subsidiary
of the Company (other than in the ordinary course of Executive’s duties for the
benefit of the Company or any subsidiary of the Company), any Confidential
Information. At the termination of Executive’s employment or at any other
reasonable time the Company or any of its subsidiaries may request, Executive
shall promptly deliver to the Company all


EXHIBIT A – PARTICIPATION AGREEMENT    1



--------------------------------------------------------------------------------




memoranda, notes, records, plats, sketches, plans or other documents (including,
without limitation, any “soft” copies or computerized or electronic versions
thereof) containing Confidential Information, including trade secrets or any
other information concerning Company’s business, including all copies, then in
Executive’s possession or under Executive’s control whether prepared by
Executive or others. Notwithstanding the foregoing, Company employees,
contractors, and consultants may disclose trade secrets in confidence, either
directly or indirectly, to a Federal, State or local government official or to
an attorney, solely for the purpose of reporting or investigating a suspected
violation of law, or in a complaint or other document filed in a lawsuit or
other proceeding if such filing is made under seal. Additionally, Company
employees, contractors, and consultants who file retaliation suits for reporting
a suspected violation of law may disclose related trade secrets to their
attorney and use them in related court proceedings, as long as the individual
files documents containing the trade secret under seal and does not otherwise
disclose the trade secret except pursuant to Court order.
3.    In consideration of the Company’s obligations under this Agreement,
Executive agrees that while employed by the Company and for a period of one (1)
year thereafter, without the prior written consent of the Board of Directors of
the Company (the “Board”), he or she shall not, directly or indirectly, as
principal, manager, agent, consultant, officer, director, stockholder, partner,
investor, lender or employee or in any other capacity, carry on, be engaged in
or have any financial interest in, any entity which is in competition with the
business of the Company or its subsidiaries. Notwithstanding the foregoing, if
the Severance Plan is discontinued, terminated or amended in such a manner that
materially decreases the severance payment payable to Executive or that makes
any provision materially less favorable for Executive without the consent of
Executive, the restrictions set forth in this paragraph 3 shall not apply to
Executive.
4.    In consideration of the Company’s obligations under this Agreement,
Executive agrees that while employed by the Company and for a period of one (1)
year thereafter, without the prior written consent of the Board, he or she shall
not, on his or her own behalf or on behalf of any person, firm or company,
directly or indirectly, (a) solicit or offer employment to or hire any person
who is or has been employed by the Company or its subsidiaries at any time
during the twelve (12) months immediately preceding such solicitation or (b)
solicit or entice away or in any manner attempt to persuade any client, vendor,
partner, customer or prospective customer of the Company to discontinue or
diminish his, her or its relationship or prospective relationship with the
Company or to otherwise provide his, her or its business to any corporation,
partnership or other business entity which engages in any line of business in
which the Company is engaged (other than the Company).
5.    For purposes of this Agreement, an entity shall be deemed to be in
competition with the Company if it enters into or engages in any business or
activity that substantially and directly competes with the business of the
Company. For purposes of this paragraph 5, the business of the Company is
defined to be: active metallurgical and thermal coal mining, preparation and
sale; the marketing, brokering and trading of metallurgical and


EXHIBIT A – PARTICIPATION AGREEMENT    2



--------------------------------------------------------------------------------




thermal coal; and the optimization of our metallurgical and thermal coal
reserves; in each case by the Company and its direct and indirect subsidiaries
or affiliated or related companies. Notwithstanding this paragraph 5 or
paragraph 8, nothing herein shall be construed so as to preclude Executive from
investing in any publicly or privately held company, provided that no such
investment in the equity securities of an entity with publicly traded equity
securities may exceed one percent (1%) of the equity of such entity, and no such
investment in any other entity may exceed five percent (5%) of the equity of
such entity, without the prior written approval of the Board.
6.    Executive agrees that he or she will not at any time make, directly or
indirectly, any negative, derogatory, disparaging or defamatory comment, whether
written, oral or in electronic format, to any reporter, author, producer or
similar person or entity or to any general public media in any form (including,
without limitation, books, articles or writings of any other kind, as well as
film, videotape, audio tape, computer/Internet format or any other medium) that
concerns directly or indirectly the Company its business or operations, or any
of its current or former agents, employees, officers, directors, customers or
clients. Executive understands that nothing in this section or this Agreement
limits Executive’s ability to communicate with any government agencies or
otherwise participate or cooperate with an investigation conducted by the Equal
Employment Opportunity Commission, the Securities and Exchange Commission, or
other similar agency, including providing documents or other information,
without notice to the Company.
7.    Upon the termination of Executive’s employment for any reason, Executive
or his or her estate shall surrender to the Company all correspondence, letters,
files, contracts, mailing lists, customer lists, advertising materials, ledgers,
supplies, equipment, checks, and all other materials and records of any kind
that are the property of the Company or any of its subsidiaries or affiliates,
that may be in Executive’s possession or under his or her control, including,
without limitation, any “soft” copies or computerized or electronic versions
thereof.
8.    Executive agrees that the covenant not to compete, the covenants not to
solicit and the covenant not to make disparaging comments are reasonable under
the circumstances and will not interfere with his or her ability to earn a
living or otherwise to meet his or her financial obligations. Executive and the
Company agree that if in the opinion of any court of competent jurisdiction such
restraint is not reasonable in any respect, such court shall have the right,
power and authority to excise or modify such provision or provisions of this
covenant which appear unreasonable and to enforce the remainder of the covenant
as so amended. Executive agrees that any breach of the covenants contained in
this Agreement would irreparably injure the Company. Accordingly, Executive
agrees that, in the event that a court enjoins Executive from any activity
prohibited by this Agreement, the Company may, in addition to pursuing any other
remedies it may have in law or in equity, cease making any payments otherwise
required under the Severance Plan and Executive’s employment agreement with the
Company (if any) and obtain an injunction


EXHIBIT A – PARTICIPATION AGREEMENT    3



--------------------------------------------------------------------------------




against Executive from any court having jurisdiction over the matter restraining
any further violation of this Agreement by Executive.
9.    Executive acknowledges and agrees that cash and equity incentive
compensation paid in connection with this employment and any severance payments
or benefits after the termination of Executive’s employment, including under the
Severance Plan, shall be subject to cancellation and recoupment by the Company,
and shall be repaid by Executive to the Company, to the extent required by law,
regulation or listing requirement, or by any Company policy adopted pursuant
thereto.
10.    No waiver or modification of all or any part of this Agreement will be
effective unless set forth in a written document signed by both the Company and
Executive expressly indicating their intention to waive or modify the specified
provisions of this Agreement. If the Company chooses not to enforce its rights
in the event Executive breaches some or all of the terms of this Agreement, the
Company’s rights with respect to any such breach shall not be considered a
waiver of a future breach by Executive of this Agreement, regardless of whether
the breach is of a similar nature or not.
11.    This Agreement accurately sets forth and entirely sets forth the
understandings reached between Executive and the Company with respect to the
matters treated herein. If there are any prior written or oral understandings or
agreements pertaining to the subject matter addressed in this Agreement, they
are specifically superseded by this Agreement and have no effect, except that
any other restrictive covenant agreements by and between Executive and the
Company shall remain in full force and effect. This Agreement is binding on
Executive and the Company, and our respective successors, assigns and
representatives. This Agreement shall terminate without further action of the
parties if, prior to the termination of Executive’s employment with the Company,
Executive ceases to be designated as a participant in the Severance Plan.
12.    Because of Company’s and Executive’s substantial contacts with the State
of Missouri, the fact that Company’s headquarters is located in Missouri, the
parties’ interests in ensuring that disputes regarding the interpretation,
validity, and enforceability of this Agreement are resolved on a uniform basis,
and Company’s making and execution of this Agreement in Missouri, the parties
agree that the Agreement shall be interpreted and governed by the laws of the
State of Missouri, without regard for any conflict of law principles. The
parties agree that the exclusive venue and jurisdiction for any litigation
concerning or arising out of or based on this Agreement shall be the federal and
state courts located in Missouri. The parties expressly consent to the personal
jurisdiction and venue of said courts. The provisions of this paragraph shall
not restrict the ability of Company or Executive to enforce in any court any
judgment obtained in Missouri federal or state court.
[SIGNATURE PAGE FOLLOWS]






EXHIBIT A – PARTICIPATION AGREEMENT    4



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, and the Company and Executive have executed this Agreement
on the date(s) noted next to their respective signatures.
PEABODY ENERGY CORPORATION




    

By:   [Name]

         [Title]

Date: [                                   ]









EXECUTIVE




    

[Name]

[Title]

Date: [                                   ]


EXHIBIT A – PARTICIPATION AGREEMENT    5

